    Case 1:17-cv-00052-IMK Document 89 Filed 11/13/18 Page 1 of 4 PageID #: 885



                       UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,​​

               Plaintiff,                                 Case No.: 1:17-CV-52-IMK

v.                                                        JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW​​,
STATE TROOPER MICHAEL KIEF​​,
STATE TROOPER RONNIE M. GASKINS​​,
and
STATE TROOPER CHRIS BERRY​​,

               Defendants.

    PLAINTIFF’S MOTION FOR LEAVE TO ALLOW FREDERICK R. JUCKNIESS TO
                         WITHDRAW AS COUNSEL

        After consultation among the Plaintiff, his lead counsel and local counsel, it has been

mutually agreed that lead counsel, Frederick R. Juckniess, Esquire may, subject to this Court’s

leave, withdraw as counsel. Local counsel has agreed to continue as counsel, understanding that

the deadlines provided in (Doc 88) Second Amended Scheduling Order entered on August 22,

2018 will not be amended owing to the withdrawal of Mr. Juckniess as counsel.

        Respectfully submitted this 13th day of November, 2018.




/S/ Charles J. Crooks                              /S/ Frederick R. Juckniess 
Charles J. Crooks / WV Bar # 4633                  Frederick R. Juckniess
Crooks law Firm PLLC                               Juckniess Law Firm PLC
244 Pleasant Street                                302 E. Liberty St., Suite 203
Morgantown, WV 26505                               Ann Arbor, MI 48104
Cell: (304) 282-1039                               Phone: (734) 707-1515
Charles@CrooksLawFirm.org                          Rick@juckniesslaw.com
Local Counsel for Plaintiff, Scott Ballock         Lead Counsel for Scott Ballock
 
    Case 1:17-cv-00052-IMK Document 89 Filed 11/13/18 Page 2 of 4 PageID #: 886



                         UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


SCOTT T. BALLOCK​​                                                  Case No.:       1:17-CV-52

                Plaintiff,

v.                                                                 JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW​​,
STATE TROOPER MICHAEL KIEF​​,
STATE TROOPER RONNIE M. GASKINS​​,
and
STATE TROOPER CHRIS BERRY​​,

                Defendants.
 
                                   CERTIFICATE OF SERVICE 
 
        I,  Charles  J.  Crooks,  Esq.,  local  counsel  for  the Plaintiff, Scott T. Ballock, hereby certify 

that  on  the  13th  day  of November, 2018, I filed the foregoing  “​PLAINTIFF’S MOTION FOR

LEAVE TO ALLOW FREDERICK R. JUCKNIESS TO WITHDRAW AS COUNSEL​​” 

with the Clerk of the Court using the CM/ECF system, thereby serving the following: 

P. Todd Phillips  
Lyons Phillips Legal Group PLLC 
141 Walnut Street 
Morgantown, WV 26505 
toddphillips.law@gmail.com 
Counsel for Defendant, 
Ellen Ruth Costlow 
 
Mark G. Jeffries (WV Bar No. 11618) 
Steptoe & Johnson PLLC 
400 White Oaks Blvd. 
Bridgeport, WV 26330-4500 
Mark.jeffries@steptoe-johnson.com 
Co-counsel for Defendants  
Michael Kief, Ronnie M.  
Gaskins and Chris Berry 
 
 Case 1:17-cv-00052-IMK Document 89 Filed 11/13/18 Page 3 of 4 PageID #: 887



Monté L. Williams (WV Bar No. 9526) 
Steptoe & Johnson PLLC 
P.O. Box 1616 
Morgantown, WV 26507-1616 
(304) 598-8000 
Monte.williams@steptoe-johnson.com 
Co-counsel for Defendants Michael Kief, Ronnie M.  
Gaskins and Chris Berry 
 
 
 
/s/ ​Charles J. Crooks 
Case 1:17-cv-00052-IMK Document 89 Filed 11/13/18 Page 4 of 4 PageID #: 888
